EXHIBIT 30
From:            Taylor Jr, Carl Edward
To:              Carlson, Jeffery H. (KC) (FBI)
Cc:              Grunewald, Kimberly
Subject:         Fwd: Concerning Feng Tao
Date:            Friday, May 31, 2019 9:34:24 PM


Another communication.

Carl Taylor
Director
Global Operations & Security



Begin forwarded message:


       From: "Taylor Jr, Carl Edward" <Redacted             >
       Date: May 31, 2019 at 8:24:27 PM MDT
       To: Redacted<c         eRedacted
                        [C.E.L.]
                         Redacted lRedacted
                                      @gmail.com>
       Subject: Re: Concerning Feng Tao


       Redacted [X.Z.]
       My job is to gather the information and facts, and then present to leadership. I do not make decisions on these matters.

       Again thank you for your assistance and concerns on the matter.

       Carl Taylor
       Director
       Global Operations & Security



       On May 31, 2019, at 1:28 PM, Redacted<c   eRedacted
                                             [C.E.L.]
                                              RedactedlRedacted
                                                         @gmail.com> wrote:


             Dear Carl,
             Happy it helps.
             I am wondering what will Prof. Tao be facing if you determine it?
             All the best

             On Thu, May 30, 2019 at 7:05 PM Taylor Jr, Carl Edward <Redacted                > wrote:
              This was very helpful. Thank you again.

               Best regards

               Carl Taylor
               Director
               Global Operations & Security



               > On May 30, 2019, at 7:20 PM, Redacted<c             eRedacted
                                                               [C.E.L.]
                                                                Redacted  lRedacted
                                                                               @gmail.com> wrote:
               >
               > Dear Carl,
               >
               > My reply is below.
               >
               > 1. Are you aware if any KU colleagues are aware of Prof. Tao’s employment at Fuzhou University?
               >
               > Reply: I don’t know whether there are colleagues award of Prof. Tao’s employment at Fuzhou University. I suppose no. He should have kept it as a secret from the KU side.
               > The members in his group should know about it, since he tried to encourage his group members to join Fuzhou University.
               > The colleagues in his neighbour office might be aware of his long-term absence from KU (May 2018-July 2018 and December 2018-March 2019).
               >
               > 2. Are you aware of who provided this opportunity of employment to Prof. Tao? Was it a person who visited KU or someone he knows in China? If so, do you know when?
               >
               > Reply: Changjiang Professorship is a prestigious title issued by Chinese government. The recipient will have a large amount of setup funding (Fuzhou University provides 30 million RMB to Prof. Tao as setup funding, evidenced by his contract I sent you before) and remarkable annual salary (more than 1 million
               RMB, I do not know the exact value). I suppose it is Prof. Tao’s own willingness to apply for the title and take the position.
               >
               > http://bbs.netbig.com/thread-2689327-1-1.html<https://nam01.safelinks.protection.outlook.com/?url=http%3A%2F%2Fbbs.netbig.com%2Fthread-2689327-1-
               1.html&data=02%7C01%7Cctaylor31%40ku.edu%7C78c28e42a66943dbe6b408d6e55d87e3%7C3c176536afe643f5b96636feabbe3c1a%7C0%7C0%7C636948588249431018&sdata=yKPITv13%2FBRdvnMtQHH2oWEGou7HwdE74zT8UEVBLb4%3D&reserved=0> This link shows he applied Changjiang
               Professorship from Xiamen University in 2016 (The information related to him is shown below). It seems failed. Then he moved to Fuzhou University for the application again in 2017.
               >
               > 院系
               >
               > 姓名
               >
               > 职务
               >
               > 毕业院校
               >
               > 学科
               >
               > 原单位
               >
               > 人才类型/突出成果
               >
               > 化学学院
               >
               > 陶丰
               >
               > 教授
               >
               > 普林斯顿大学
               >
               > 化学
               >
               > 美国堪萨斯大学副教授
               >
               > 暂无
               >
               >
               >
               >
               >
               >
               > http://wanglab.fzu.edu.cn/html/NEWS/2017/06/19/09c85b5c-7061-4801-94c4-d4926ca9f5b6.html<https://nam01.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwanglab.fzu.edu.cn%2Fhtml%2FNEWS%2F2017%2F06%2F19%2F09c85b5c-7061-4801-94c4-
               d4926ca9f5b6.html&data=02%7C01%7Cctaylor31%40ku.edu%7C78c28e42a66943dbe6b408d6e55d87e3%7C3c176536afe643f5b96636feabbe3c1a%7C0%7C0%7C636948588249441012&sdata=XVgWavzs75%2F98cJrUX6CEjpxoSyhKjdEhc1XA7Gfq60%3D&reserved=0> This link shows he visited Prof. Xinchen
               Wang’s group in June 2017. Xinchen Wang is the Dean of college of chemistry, Fuzhou University. I do not know whether they know each other or not before the visit. I do not whether it was Prof. Xinchen Wang suggested Prof. Tao to apply from Fuzhou University.
               >
               > The fact is that, Prof. Tao applied Changjiang Professorship from Fuzhou University. His application succeed and he took the position, evidenced by the several links I sent you before.
               >
               >
               > 3. Are you aware of any other institutions or universities that Prof Tao has employment relationships with?
               >
               > Reply: http://www2017.tyut.edu.cn/info/1028/4846.htm<https://nam01.safelinks.protection.outlook.com/?
               url=http%3A%2F%2Fwww2017.tyut.edu.cn%2Finfo%2F1028%2F4846.htm&data=02%7C01%7Cctaylor31%40ku.edu%7C78c28e42a66943dbe6b408d6e55d87e3%7C3c176536afe643f5b96636feabbe3c1a%7C0%7C0%7C636948588249441012&sdata=R1sSOir3REMQVk7eX5YzUyXX97bcD4SdTAAtc7rPnL0%3D&reserved=0>
               This link shows he also takes a guest professor position in Taiyuan University of Technology, China.
               >
               >
               > 4. Do you have any examples of KU or sponsored research, information or technology that Prof Tao shared with individuals at Fuzhou University? If so, do you know who?
               >
               > Reply: I do not know whether he shared information/technology with individuals at Fuzhou University or not. Here are some proposals he submitted to Chinese government for funding applications. 1. Establishing ambient pressure X-ray photoelectron spectroscopy for laboratory use. 2. Developing bimetallic catalysts
               for ethane aromatization. 3. Controlled synthesis of single atom catalysts for low temperature methane activation. I attached these proposals for your reference. There may be similarities/overlap with the funded researches in KU.
               >
               > Hope it helps.
               > All the best
               > <Feng Tao Proposal.rar>
